        Case 1:19-cv-00023-EAW Document 20 Filed 05/26/20 Page 1 of 12



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

KENNETH RESPORT MANUEL,

                     Plaintiff,                           DECISION AND ORDER
              v.
                                                          1:19-CV-00023 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________



                                    INTRODUCTION

       Represented by counsel, Plaintiff Kenneth Resport Manuel (“Plaintiff”) brings this

action pursuant to Title II of the Social Security Act (the “Act”), seeking review of the final

decision of the Commissioner of Social Security (the “Commissioner,” or “Defendant”)

denying his application for disability insurance benefits (“DIB”). (Dkt. 1). This Court has

jurisdiction over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are

the parties’ cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure (Dkt. 10; Dkt. 17), and Plaintiff’s reply (Dkt. 18). For

the reasons discussed below, Plaintiff’s motion (Dkt. 10) is granted in part, and the

Commissioner’s motion (Dkt. 17) is denied.




                                             -1-
        Case 1:19-cv-00023-EAW Document 20 Filed 05/26/20 Page 2 of 12



                                     BACKGROUND

       Plaintiff protectively filed his application for DIB on May 27, 2015. (Dkt. 8 at 78,

129).1 In his application, Plaintiff alleged disability beginning June 15, 2014, due to

posttraumatic stress disorder, depression, an inability to socialize or “do well with people,”

inability to focus, problems sleeping, high blood pressure, sleep apnea, kidney issues, and

gout. (Id. at 78, 130-31). Plaintiff’s application was initially denied on August 6, 2015.

(Id. at 78, 143-53). At Plaintiff’s request, a hearing was held before administrative law

judge (“ALJ”) Stephen Cordovani in Buffalo, New York, on October 2, 2017. (Id. at 78,

94-128). On January 31, 2018, the ALJ issued an unfavorable decision. (Id. at 75-90).

Plaintiff requested Appeals Council review; his request was denied on November 8, 2018,

making the ALJ’s determination the Commissioner’s final decision. (Id. at 4-7). This

action followed.

                                  LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                            -2-
        Case 1:19-cv-00023-EAW Document 20 Filed 05/26/20 Page 3 of 12



supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.    Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 404.1520(c). If the claimant does not have a severe impairment or




                                           -3-
        Case 1:19-cv-00023-EAW Document 20 Filed 05/26/20 Page 4 of 12



combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 404.1520(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 404.1509), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 404.1520(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 404.1520(f). If the claimant can perform such requirements, then he or she is not

disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein the

burden shifts to the Commissioner to show that the claimant is not disabled.              Id.

§ 404.1520(g). To do so, the Commissioner must present evidence to demonstrate that the

claimant “retains a residual functional capacity to perform alternative substantial gainful

work which exists in the national economy” in light of the claimant’s age, education, and

work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted);

see also 20 C.F.R. § 404.1560(c).




                                            -4-
        Case 1:19-cv-00023-EAW Document 20 Filed 05/26/20 Page 5 of 12



                                      DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 404.1520. Initially, the ALJ determined that

Plaintiff last met the insured status requirements of the Act on December 31, 2019. (Dkt.

8 at 80). At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful work activity since June 15, 2014, the alleged onset date. (Id.).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of:

“hypertension, congenital one kidney and chronic kidney disease, posttraumatic stress

disorder, depression and obesity.” (Id.). The ALJ further found that Plaintiff’s medically

determinable impairments of hyperlipidemia, subluxation coccyx, gout, and sleep apnea

were non-severe. (Id.).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing. (Id.

at 81). The ALJ particularly considered the criteria of Listings 1.02, 3.10, 6.05, 12.04 and

12.06 in reaching his conclusion, as well as considering the effect of Plaintiff’s obesity as

required by Social Security Ruling (“SSR”) 02-1p. (Id. at 81-82).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform light work as defined in 20 C.F.R. § 404.1567(b), with the following additional

limitations:

       no exposure to extreme heat, cold, wetness or humidity. [Plaintiff] could
       understand, remember and carry out simple instructions and tasks, with no
       supervisory duties, no independent decision-making, no strict production
       quotas and minimal changes in work routine and processes. [Plaintiff] could
                                            -5-
        Case 1:19-cv-00023-EAW Document 20 Filed 05/26/20 Page 6 of 12



       tolerate occasional interaction with supervisors, coworkers and the public.
       He further requires one additional restroom break in the morning and in the
       afternoon.

(Id. at 82). At step four, the ALJ found that Plaintiff was unable to perform any past

relevant work. (Id. at 88).

       At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of marker, cleaner, and small products

assembler. (Id. at 89-90). Accordingly, the ALJ found that Plaintiff was not disabled as

defined in the Act. (Id. at 90).

II.    Remand of this Matter for Further Proceedings is Necessary

       Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the

Commissioner, arguing: (1) the ALJ failed to evaluate the opinion evidence offered by

William Reynolds, Psy.D.; (2) the ALJ improperly assessed Plaintiff’s credibility; (3) the

Appeals Council improperly rejected evidence; (4) the RFC finding is not supported by

substantial evidence, because the ALJ relied on his own lay opinion; and (5) the ALJ failed

to account for certain functional limitations in the RFC. (See Dkt. 10-1 at 1). For the

reasons set forth below, the Court finds that the ALJ erred by failing to consider the opinion




                                            -6-
        Case 1:19-cv-00023-EAW Document 20 Filed 05/26/20 Page 7 of 12



offered by Dr. Reynolds, and this error necessitates remand for further administrative

proceedings.

      A.       Failure to Address Dr. Reynolds’ Opinion

      Plaintiff’s first argument is that the ALJ failed to consider the opinion offered by

Dr. Reynolds, a Veterans Administration psychologist. (Dkt. 10-1 at 11-14). In response,

Defendant concedes that the ALJ did not consider or discuss Dr. Reynolds’ opinion, but

contends that the RFC, which contains mental limitations, arguably accounts for his

findings. (Dkt. 17-1 at 26-27).

      “An ALJ must evaluate and weigh each medical opinion.” Lugo Rodriguez v.

Berryhill, No. 3:17-CV-00093 (VLB), 2018 WL 1135330, at *5 (D. Conn. Mar. 2, 2018)

(citing 20 C.F.R. § 404.1527(c)); see also Wider v. Colvin, 245 F. Supp. 3d 381, 388

(E.D.N.Y. 2017). “The relevant factors considered in determining what weight to afford

an opinion include the length, nature and extent of the treatment relationship, relevant

evidence which supports the opinion, the consistency of the opinion with the record as a

whole, and the specialization (if any) of the opinion’s source.” Nolan v. Commissioner,

No. 1:17-CV-1190 (WBC), 2019 WL 342413, at *4 (W.D.N.Y. Jan. 28, 2019) (citing 20

C.F.R. §§ 404.1527(c)(1)-(6), 416.927(c)(1)-(6)). An ALJ’s failure to properly evaluate

medical opinions in the record may “hinder[] the Court’s ability to determine whether the

ALJ’s decision is supported by substantial evidence.” Felton v. Astrue, No. 09-CV-0538

(LEK), 2010 WL 3880628, at *5 (N.D.N.Y. Sept. 10, 2018) (remand required where ALJ

failed to evaluate various medical opinions in the record, including opinions offered by

psychologists), adopted, 2010 WL 3842808 (N.D.N.Y. Sept. 28, 2010). Specifically, an

                                          -7-
        Case 1:19-cv-00023-EAW Document 20 Filed 05/26/20 Page 8 of 12



ALJ’s failure to evaluate a medical opinion is not harmless error when “the omitted medical

opinion[] contradict[s] the ALJ’s RFC determination.” Parks v. Colvin, No. 15-CV-6500-

FPG, 2017 WL 279558, at *4 (W.D.N.Y. Jan. 23, 2017).

       On April 17, 2015, Dr. Reynolds completed a “Review Post Traumatic Stress

Disorder (PTSD) Disability Benefits Questionnaire.” (Dkt. 8 at 284-91). Dr. Reynolds

noted Plaintiff’s diagnoses for PTSD and unspecified depressive disorder, which had

worsened since Plaintiff’s last examination. (Id. at 284-85). Specifically, Plaintiff’s

depressive disorder was “no longer episodic” and “aggravated by the impact of the PTSD

on [Plaintiff’s] lifestyle.” (Id. at 285). Plaintiff’s PTSD symptoms included “[r]ecurrent,

intrusive, distressing recollections of trauma, recurrent distressing dreams, and intense

reactivity upon exposure to cues associated with the trauma, efforts to avoid thinking about

the trauma, avoiding experiences that would arouse recollections of the trauma,

hypervigilance, and an exaggerated startle response.” (Id.). Due to his depression, Plaintiff

experienced “low mood, crying spells, guilt, hopelessness, low self-esteem, diminished

sense of pleasure, and suicidal ideation with no plan, intent, or history.” (Id.). Dr.

Reynolds opined that Plaintiff had “[o]ccupational and social impairment with deficiencies

in most areas, such as work, school, family relations, judgment, thinking and or/mood.”

(Id. at 286). Dr. Reynolds further noted that Plaintiff was terminated from his job as a debt

collector due to “poor job performance.” (Id. at 287). Plaintiff reported that he had

“difficulty being in social settings and interacting with other people,” which “continue[d]

to interfere with his ability to seek new employment.” (Id.). Dr. Reynolds indicated that

Plaintiff experienced several symptoms due to his diagnoses, including: depressed mood;

                                            -8-
        Case 1:19-cv-00023-EAW Document 20 Filed 05/26/20 Page 9 of 12



anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss;

impairment of short- and long-term memory; difficulty in understanding complex

commands; disturbances in motivation and mood; difficulty establishing and maintaining

effective work and social relationships; difficulty adapting to stressful circumstances,

including work or a work-like setting; inability to establish and maintain effective

relationships; suicidal ideation; and persistent delusions or hallucinations. (Id. at 290-91).

       The ALJ did not discuss the opinion offered by Dr. Reynolds. Regarding Plaintiff’s

mental functional limitations, the ALJ discussed the opinions offered by the consultative

examiner, Christine Ransom, Ph.D., and the state-agency reviewing psychologist, Dr.

Reddy. (Id. at 87-88). The ALJ gave “partial weight” to Dr. Ransom’s opinion that

Plaintiff would have mild difficulty performing complex tasks, relating adequately with

others, and appropriately dealing with stress due to mild PTSD. (Id.). The ALJ gave “little

weight” to Dr. Reddy’s opinion that Plaintiff’s mental impairments were non-severe, as the

record supported that Plaintiff had some limitations in mental functioning. (Id. at 88). The

ALJ also discussed Plaintiff’s mental health treatment at the VA Hospital, including that

Plaintiff treats with a psychiatrist, attends group and individual counseling, and had some

normal mental status examinations (see, e.g., id. at 84-85), but this discussion does not

address the specific limitations identified by Dr. Reynolds.

       As noted above, the ALJ assessed an RFC that includes some mental limitations,

including limiting Plaintiff to work requiring him to understand, remember, and carry out

only simple instructions and tasks, with no supervisory duties, no independent decision-

making, no strict production quotas and minimal changes in routine work and processes,

                                            -9-
        Case 1:19-cv-00023-EAW Document 20 Filed 05/26/20 Page 10 of 12



and only occasional interaction with co-workers, supervisors, and the public. (Id. at 82).

While the RFC is consistent with Dr. Ransom’s opinion of Plaintiff’s mental limitations, it

is inconsistent with Dr. Reynolds’ opinion. Dr. Reynolds opined that Plaintiff had several

mental limitations as a result of his PTSD and depressive disorder, which either conflict

with or are not included in the RFC. For example, Dr. Reynolds opined that Plaintiff

experiences mild memory loss and has impaired short- and long-term memory, which are

not accounted for in the RFC. Further, Dr. Reynolds noted that Plaintiff has difficultly

interacting with others and difficulty establishing and maintaining effective work and

social relationships, which appear to conflict with the RFC to the extent it requires

occasional interaction with co-workers, supervisors, and the public. Therefore, the ALJ’s

failure to consider Dr. Reynolds’ opinion “was not harmless, because the limitations opined

in Dr. Reynolds’ opinion were quite restrictive and could have resulted in a finding of

disability – or at the very least a more restrictive RFC finding – if given weight by the

ALJ.”    See Lewis v. Colvin, No. 1:14-CV-00794(MAT), 2017 WL 2703656, at *2

(W.D.N.Y. June 23, 2017) (remanding for further administrative proceedings where the

ALJ failed to consider the opinion offered by Dr. Reynolds, who opined that the plaintiff’s

PTSD caused difficulties in social and occupational functioning).

        Because the ALJ did not weigh and discuss the limitations assessed by Dr.

Reynolds, the Court is unable to evaluate whether the ALJ’s determination is supported by

substantial evidence. Accordingly, remand is required. See Jackson v. Colvin, No. 1:14-

CV-00055(MAT), 2016 WL 1578748, at *4 (W.D.N.Y. Apr. 20, 2016) (finding remand

was required where the ALJ failed to discuss opinion evidence offered by consultative

                                          - 10 -
         Case 1:19-cv-00023-EAW Document 20 Filed 05/26/20 Page 11 of 12



examiners, and explaining that “[o]n remand, the ALJ must fully consider every medical

source opinion in the record, including those from the consulting sources, in determining

plaintiff’s claim.”). On remand, the ALJ should ensure that he properly considers and

discusses all the opinion evidence in the record, including the opinion offered by Dr.

Reynolds.

         B.    Plaintiff’s Remaining Arguments

         As set forth above, Plaintiff has identified additional reasons why he contends the

ALJ’s decision was not supported by substantial evidence. However, because the Court

has already determined, for the reasons previously discussed, that remand of this matter for

further administrative proceedings is necessary, the Court declines to reach these issues.

See, e.g., Bell v. Colvin, No. 5:15-CV-01160 (LEK), 2016 WL 7017395, at *10 (N.D.N.Y.

Dec. 1, 2016) (declining to reach arguments “devoted to the question whether substantial

evidence supports various determinations made by [the] ALJ” where the court had already

determined remand was warranted); Morales v. Colvin, No. 13cv06844 (LGS) (DF), 2015

WL 13774790, at *23 (S.D.N.Y. Feb. 10, 2015) (the court need not reach additional

arguments regarding the ALJ’s factual determinations “given that the ALJ’s analysis may

change on these points upon remand”), adopted, 2015 WL 2137776 (S.D.N.Y. May 4,

2015).

                                      CONCLUSION

         For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings (Dkt.

10) is granted to the extent that the matter is remanded for further administrative



                                            - 11 -
       Case 1:19-cv-00023-EAW Document 20 Filed 05/26/20 Page 12 of 12



proceedings. The Commissioner’s motion for judgment on the pleadings (Dkt. 17) is

denied. The Clerk of Court is directed to enter judgment and close this case.



      SO ORDERED.



                                                   ________________________________
                                                   ELIZABETH A. WOLFORD
                                                   United States District Judge
Dated: May 26, 2020
       Rochester, New York




                                          - 12 -
